Citation Nr: 9918625	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  99-12 680	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.





ATTORNEY FOR THE BOARD

A. Shawkey




INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  This matter relating to attorney fees is 
before the Board of Veterans' Appeals (Board) following 
proceedings at the Philadelphia Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.


FINDINGS OF FACT

1.  In a written fee agreement, dated on January 20, 1999, 
the veteran retained the attorney, J.V., to provide legal 
services on a continuous basis of 20 percent of past-due 
benefits recovered; such fees to be paid by VA directly to 
the attorney.

2.  In a December 10, 1998 decision, the RO granted service 
connection for tinnitus, assigning a 0 percent evaluation 
effective July 18, 1973, and a 10 percent evaluation 
effective March 10, 1976. 

3.  There has been no final decision by the Board with 
respect to the veteran's claim of entitlement to service 
connection for tinnitus.


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's December 1998 grant of 
service connection for tinnitus and assignment of a 10 
percent evaluation effective March 10, 1976.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998). 

In April 1998 the veteran filed a claim of service connection 
for tinnitus.  

On December 10, 1998, the RO determined that a prior decision 
of March 6, 1974, which failed to address service connection 
for tinnitus, was clearly and unmistakably erroneous.  As a 
result, the RO granted service connection for tinnitus, 
assigning a 0 percent evaluation effective July 18, 1973, and 
a 10 percent evaluation effective March 10, 1976.  

The attorney J.V. was retained by the veteran on January 20, 
1999. 

As is required by law, there has been no final decision 
promulgated by the Board with respect to the issue of service 
connection for tinnitus.  As such, the attorney is precluded 
from charging a fee for such services.  38 U.S.C.A. 
§ 5904(c)(1); see also 38 C.F.R. § 20.609(c)(1).


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the December 1998 rating decision which 
granted service connection for tinnitus and assigned a 10 
percent evaluation effective March 10, 1976, should be paid 
by the VA to the attorney in this case.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


